Per Curiam.

National Church principally contends that the BTA erred in rejecting its evidence on expenses. We disagree.
A taxpayer has the duty to prove his right to a reduction in value. Zindle v. Summit Cty. Bd. of Revision (1989), 44 Ohio St.3d 202, 203, 542 N.E.2d 650, 651. Furthermore, the BTA has wide discretion in granting weight to evidence and credibility to witnesses. We will not reverse the BTA’s determination on credibility of witnesses and weight given to their testimony unless we find an abuse of this discretion. Webb Corp. v. Lucas Cty. Bd. of Revision (1995), 72 Ohio St.3d 36, 647 N.E.2d 162.
We hold that the BTA did not abuse its discretion in rejecting the evidence on stabilized expenses or any other evidence presented by National Church. We further agree with the BTA that National Church failed to sustain its burden to prove a right to reduction.
According to the witness, Chimes Terrace’s actual expenses had no bearing on the stabilized expenses that the witness employed in his income approach. Thus, the several years of audited income and expense statements attached to the witness’s report played no role in determining the value of the property and do not support the stabilized expenses. Moreover, as the BTA determined, the *399expenses from the comparable properties were not in any way detailed so that the BTA could compare expense items.
Finally, we do not find any merit in National Church’s constitutional arguments. Trebmal Landerhaven v. Cuyahoga Cty. Bd. of Revision (1995), 72 Ohio St.3d 31, 33, 647 N.E.2d 159, 160.
Accordingly, we affirm the BTA’s decision because it is reasonable and lawful.

Decision affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney and Cook, JJ., concur.
Wright and Pfeifer, JJ., dissent.